ORDER
PER CURIAM.
Husband appeals from an order finding Husband had induced Wife to agree to a settlement of their dissolution proceeding whereby Wife waived maintenance and was denied the benefit of assets concealed by Husband. Husband also appeals from the denial of his motion to enforce the agreement. Affirmed. The findings and conclusions of the trial court are not clearly erroneous, and an extended opinion would serve no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this Order affirming the judgment pursuant to Rule 84.16(b).